— Judgment as to appellants, Mrs. Frank Bonnie ana Mrs. Robert P. Bonnie, reversed, with costs, and as to Frank W. Bonnie and Robert P. Bonnie, judgment reversed and new trial granted before another referee, costs to abide event, unless the plaintiff stipulates within thirty days that the judgment may be modified, by striking out the provision requiring the defendants, Frank W. and Robert P. Bonnie, to procure a release of the inchoate right of dower of their respective wives. If such stipulation is made, then that the judgment be so modified and, as so modified, affirmed, without costs to either party. Judgment to be settled by Barker, J., unless agreed upon. Opinion by
Barker, J.